


110 HRES 521 EH: Celebrating the 75th Anniversary of the 1932

U.S. House of Representatives
2007-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 521
		In the House of Representatives, U.
		  S.,
		
			July 23, 2007
		
		RESOLUTION
		Celebrating the 75th Anniversary of the 1932
		  Winter Olympic Games in Lake Placid, New York.
	
	
		Whereas Lake Placid, New York, was the site of the 1932
			 and 1980 Winter Olympic Games;
		Whereas Lake Placid is the only site in North America to
			 have hosted the Winter Olympic Games more than once;
		Whereas the 1980 Winter Olympic Games featured one of the
			 greatest triumphs in sports history with the men’s United States hockey team
			 victory over the Soviet team in the Miracle on Ice;
		Whereas Lake Placid, New York, has a population of under
			 2,700 residents, yet welcomes over 2.2 million visitors each year;
		Whereas the residents of Lake Placid were wonderful
			 ambassadors of the United States for the 1,324 Olympic athletes that
			 participated in the 1932 and 1980 Winter Olympic Games;
		Whereas the residents of Lake Placid take great pride in
			 their place in Olympic history;
		Whereas Lake Placid and the towns of North Elba and
			 Wilmington have world class sports facilities that serve as an excellent
			 training location for athletes and sports enthusiasts;
		Whereas Lake Placid is the home of one of the three U.S.
			 Olympic Committee’s national training centers;
		Whereas Lake Placid continues to successfully host
			 international sports competitions on a regular basis; and
		Whereas 2007 marks the 75th anniversary of the 1932 Winter
			 Olympic Games: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)congratulates the
			 Village of Lake Placid, New York, as it celebrates its 75th anniversary of
			 hosting the 1932 Winter Olympic Games;
			(2)encourages all
			 Americans to visit the state-of-the-art Olympic facilities in Lake
			 Placid;
			(3)recognizes Lake
			 Placid’s important place in Olympic history; and
			(4)encourages the
			 United States Olympic Committee to select Lake Placid to represent the United
			 States in a future bid for the Olympic and Paralympic Winter Games.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
